On Rehearing.
Appellee insists that the defects in his replication 2, stated in the opinion, were not pointed out by specific grounds of demurrer, as required by the statute, section 9479 of the Code 1923. Grounds of demurrer 41, 42, 43, and 44 aptly raise the question, and the replication was also subject to the objection pointed out by grounds 15, 34, and 37.
Pleas 7 and 8 are not grounded on a forfeiture, but they assert, in the circumstances set forth therein, that the plaintiff is estopped to plead and prove what he now contends is the true date of his birth in order to mature his rights under the contract, as of April 12, 1933. Therefore, the authorities cited by appellee dealing *Page 169 
with forfeitures and the waiver thereof shed no light on the question.
Our judgment is that the application for rehearing is without merit, and should be overruled. It is so ordered.
Application overruled.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.